Citation Nr: 1136178	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  95-18 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for the service-connected tinea cruris with a history of tinea versicolor to include consideration of entitlement to an earlier effective date for the award of service connection for tinea cruris prior to April 4, 1994.     



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1969.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a February 1995 rating decision of the RO that granted service connection for tinea cruris with a history of tinea versicolor and assigned an initial 10 percent rating.  The Veteran disagreed with the assigned rating and initiated an appeal.  

The Board remanded the claim in April 1997 and November 1998 for additional development of the record.  

In a February 2000 decision, the Board denied the Veteran's claim for increase.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).

In a February 2001 Order, the Court vacated the February 2000 decision and remanded the matter to the Board for action consistent with the Appellee's Motion for Remand and to Stay Proceedings.

In another decision dated in August 2002, the Board denied the Veteran's claim for a rating in excess of 10 percent for the service-connected tinea cruris with a history of tinea versicolor.  The Veteran again appealed to the Court and, pursuant to an unopposed Motion for Remand and to Stay of Proceedings by the Secretary, the Court in March 2003 vacated the August 2002 decision and again remanded the claim to the Board.  

In September 2003, the Board remanded the matter to the RO for additional development of the record.  

In March 2005, the RO assigned a 30 percent rating effective on August 30, 2002, the date of the changes in schedular criteria for rating disease of the skin, but continued the denial of a rating in excess of 10 percent prior to that date. 

In November 2005, the Board once again remanded the case to the RO for further action.  

The Board denied the claim in January 2007 decision.  The Veteran appealed to the Court.  

In a Memorandum Decision issued in November 2008, the Court reversed the January 2007 decision, directed the Board to assign a disability rating of 30 percent prior to August 30, 2002 and remanded the case to the Board for additional action to include considering whether staged ratings were warranted under the former or revised criteria, where appropriate.

During the most recent proceedings before the Court, the Veteran raised the issue of clear and unmistakable error in a July 1969 rating decision that denied the original claim of service connection for a skin condition.  

The Veteran presented additional argument on this issue in statement before the Board received in May 2009.  This matter, which was dismissed by the Court for lack of jurisdiction, has not been developed for appellate review and was referred to the RO for appropriate action in September 2009.  

In a September 2009 decision, the Board assigned a 30 percent rating for the service-connected tinea cruris beginning on April 4, 1994.  

The issue of an evaluation in excess of 30 percent rating for the service-connected tinea cruris with a history of tinea versicolor for the entire appeal period was remanded to the RO for additional development.   

During the pendency of this appeal, after service connection for tinea cruris with history of tinea versicolor was granted in February 1995 and a 10 percent rating was assigned from April 4, 1994, additional relevant service records were associated with the file in December 2003.  

38 C.F.R. § 3.156(c) provides that, at any time after VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding the requirements of 38 C.F.R. § 3.156(a) (which defines new and material evidence).  

Thus, the RO must reconsider the claim of service connection for tinea cruris which was previously filed in August 1977 and denied in a deferred rating decision in November 1977.  The Board notes that the issue of entitlement to an earlier effective date for the award of a 10 percent rating for the tinea cruris was denied in an April 1997 Board decision.  However, remanding this issue to the RO for reconsideration in the first instance is not inconsistent with the findings of the Board in April 1997, since in that decision, the Board found that the effective date was date of receipt of the claim to reopen received on April 4, 1994.  

This issue should be remanded not referred to the RO since this appeal originates from an initial rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Pursuant to 38 C.F.R. § 3.156(c), VA is required to consider the assignment of an effective date earlier than the date of a claim to reopen when service records are obtained after an initial denial of a claim for service connection.  See Vigil v. Peake, 22 Vet. App. 63 (2008).  

Thus, the matter of reconsideration of service connection for tinea cruris prior to April 4, 1994 is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Beginning on April 4, 1994, under the older version of the rating criteria, the service-connected tinea cruris with a history of tinea versicolor is shown to have been manifested by constant itching without evidence of ulceration, extensive exfoliation, crusting, systemic or nervous manifestations, or exceptional repugnance; nor was complete or exceptionally repugnant deformity of one side of the face or marked or repugnant bilateral disfigurement demonstrated.  

2.  Beginning on August 30, 2002, under the revised rating criteria, the service-connected tinea cruris with a history of tinea versicolor is not shown to have involved more than 40 percent of the entire body surface or more than 40 percent of exposed areas; nor is it shown to have required constant or near-constant systemic therapy, such as with corticosteroids or other immunosuppressive drugs, during a 12-month period; no related disfigurement of the head, face or neck is demonstrated.   


CONCLUSION OF LAW

Beginning on and after April 4, 1994, the criteria for the assignment of an initial rating in excess of 30 percent for the service-connected tinea cruris with a history of tinea versicolor have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.118 including Diagnostic Code 7806 (2010); 4.118 including Diagnostic Code 7806 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided the VCAA notice letters to the Veteran in May 2004, October 2004, March 2006, June 2007, February 2009 and October 2009. 

The letters notified the Veteran of what information and evidence must be submitted to substantiate the claim for an increased rating, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letters dated in March 2006 and June 2007 provided this notice.  The claim was readjudicated in July 2006 and January 2011, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Courts have held that were the underlying claim of service connection has been granted and there is disagreement as to downstream questions, the claim has been substantiated and there is no need to provide additional VCAA notice nor is there prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements has been satisfied.  All available service treatment records were obtained.  

The VA treatment records dated from 1974 to 2010 have been associated with the claims folder.  The private treatment records have been associated with the claims file.  There is no identified relevant evidence to be obtained.

The Veteran underwent VA examinations in 1995, 1997, 1999, 2007 and 2009 to obtain medical evidence as to the nature and severity of the service-connected skin disorder.   

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in  civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under the former Diagnostic Code 7806, eczema, (in effect prior to August 30, 2002), a 50 percent rating is assigned when there is evidence of eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant.  

A 30 percent rating is assigned when there is evidence of eczema with exudation or itching constant, extensive lesions, or marked disfigurement.  

A 10 percent rating is assigned when there is evidence of eczema with exfoliation, exudation or itching, if involving an exposed surface or extensive area and a noncompensable rating is assigned for eczema with slight, if any, exfoliation, exudation or itching, if on a nonexposed surface or small area.  38 C.F.R. § 4.118, Diagnostic Code 7806 (prior to August 30, 2002).

Under the revised Diagnostic Code 7806, dermatitis or eczema, effective August 30, 2002, a 50 percent rating is assigned when there is evidence of eczema which affects more than 40 percent of the entire body or more than 40 percent of exposed areas, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  

A 30 percent rating is assigned when there is evidence of eczema which affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

A 10 percent rating is assigned when there is evidence of eczema which affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period. 

A noncompensable rating is assigned when there is evidence of eczema which affects less than 5 percent of the entire body or less than 5 percent of exposed areas, and; no more than topical therapy required during the past 12-month period. 


III.  Analysis

During the pendency of the appeal, VA modified the rating criteria applicable to the evaluation of skin disabilities.  See 67 Fed. Reg. 49,590 (July 31, 2002), effective August 30, 2002.  

VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  

The revised criteria may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed the revised rating criteria.  The revised rating criteria would not produce retroactive effects since the revised provisions affect only entitlement to prospective benefits.  Therefore, VA must apply the new provisions from their effective date and consider the former criteria for the entire appeal period.  

The Board also notes the criteria for rating scars were once again revised, effective on October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. pt. 4).  

However, these amendments only apply to claims filed on or after October 23, 2008, although a claimant may also specifically request consideration under the amended criteria.  See id. 

Since the Veteran's claim was pending from 1994, well before the October 2008 changes, and the VA has not received a request from the Veteran for consideration under the amended criteria, the 2008 amended criteria will not be addressed at this time.  

In any event, the relevant diagnostic code in the present case, Diagnostic Code 7806, is not shown to have been subject to change by the 2008 amendments.


Consideration of the former criteria for the entire appeal period beginning on April 4, 1994

Upon review of the evidence, under the former version of Diagnostic Code 7806, the Board finds that the preponderance of the evidence is against the claim for an evaluation higher than 30 percent rating for the service-connected skin disability, beginning on April 4, 1994.  

The service-connected skin disorder is primarily manifested by constant itching or pruritis and involves the groin and perianal areas, head, trunk, and upper and lower extremities.  The VA examinations reports indicate that, at times, the skin manifestations include mild hyperpigmentation, slight scaling, mild erythema, dry flaking skin, and occasional popular pustular lesions.  The predominant symptom is the constant itching.  See the VA examination reports dated in January 1995, December 1997, April 1999, July 2007, and November 2009.  

The medical evidence does not demonstrate findings of ulceration, extensive exfoliation, or crusting.  As noted, there are findings of intermittent dry flaking skin, not extensive exfoliation.  There is no evidence of systemic or nervous manifestations attributed to the skin disorder.  

There is no medical evidence that the skin disorder is exceptionally repugnant.  The skin disorder has been described as mild, moderate or slight.  The January 1995 VA examination report noted that no skin abnormality was visible on examination.  There was evidence of mild hyperpigmentation and slight scaling of the skin in the groin area.  The Veteran reported that the rash was generally not visible, but was characterized by profound pruritis.  

The December 1997 VA examination report showed slightly increased pigmentation of the penile skin.  The April 1999 VA examination report indicated that the scalp, face, neck, back and chest were within normal limits.  The examination showed dark streaks on the fingernails and discolored toenails.  

The July 2007 VA examination report noted that the Veteran's rash had affected 7.2 percent of the entire body.  There were noted to be mild erythema and dry flaking skin of the groin and low back.  

The November 2009 VA examination report noted that the rash did not affect any of the exposed areas of skin, but affected 11 percent of the entire body.  The rash was described as multiple hyperpigmented pustules on the upper and the lower extremities, chest and back. 

The VA treatment records support the findings of the VA examinations.  The VA treatment records indicate that the predominant symptoms was constant itching.  The Veteran reported that the itching was mostly in the scrotal area or in areas with hair.  See the October 1994 and October 1998 VA treatment records.  The rash was chronic and recurrent with patches of hyperpigmentation, increased follicular prominence, and/or lichenfied or hyperkeratotic plaques.  See the VA treatment records dated in May 1990, June 1998, October 1998, August 2002, September 2002, March 2003, April 2003, June 2004, March 2006, and October 2006.  See also the private treatment records dated in January 2004, April 2004, May 2004, and July 2004.  

The VA dermatology treatment records dated in July 2007 showed findings of moderate eczematization of the groin and low back.  An April 2009 VA treatment record indicated that the Veteran had moderate pruritis on the back and trunk.  Physical examination revealed a few scattered hyperpigmented macules on the back, abdomen, and upper and lower extremities.  There was trace maceration on the groin with peripheral scales.  The treatment records do not report any systemic treatment.  

The medical evidence establishes that the most significant symptom is the constant itching.  The Veteran has been consistent with regard to his itching complaints.  The Veteran, as a lay person, is competent to describe observable symptoms such as itching.  See 38 C.F.R. § 3.159(a)(2); Falzone v. Brown, 8 Vet. App. 398 (1995).  

There is no basis, however, to assign a rating in excess of 30 percent under the former criteria of Diagnostic Code 7806 from April 4, 1994.  The evidence does not reveal ulceration or extensive exfoliation or crusting, or systemic or nervous manifestation or exceptional repugnance as the result of the service-connected skin disorder.  

Since the preponderance of the evidence weighs against the claim for an increased rating, the favorable application of the benefit of the doubt doctrine is not indicated.  Gilbert, 1 Vet. App. 49.  

Accordingly, on this record, the claim for a higher initial rating in excess of 30 percent for the service-connected skin disorder is denied.
 

Consideration of the revised Diagnostic Code 7806 effective August 30, 2002

The Board finds that the preponderance of the evidence is against the claim for a higher initial rating in excess of 30 percent for the service-connected skin disability under the revised Diagnostic Code 7806.  

Under the amended criteria of Diagnostic Code 7806, a 60 percent rating is warranted if the skin disability affects more than 40 percent of the entire body or more than 40 percent of exposed areas, or the skin disability requires constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period.  

The preponderance of the medical evidence in this case, specifically the VA examinations, shows that the Veteran's skin disorder affects less than 40 percent of the entire body and less than 40 percent of the exposed areas.  The July 2007 VA examination report indicates that the skin changes affected 7.2 percent of the entire body.  The examiner stated that 40 percent of the back was involved.  The low back and groin were affected by dry, flaky skin and mild erythema.   

The November 2009 VA examination report indicates that the skin disorder affected zero percent of the exposed skin and 11 percent of the entire body.  The skin disorder was described as multiple hyperpigmented pustules on bilateral lower and upper extremities, chest, and back which was consistent with nummular eczema.  

The examiner indicated that the Veteran also had tinea cruris across the groin which affected no exposed area and 2 percent of the entire body.  

Earlier VA examinations do not report the percentage of the body affected by the skin disorder.  However, the April 1999 VA examination report indicates that examination of the scalp, face, neck, back and chest were within normal limits.  
Examination revealed dark linear streaks on the fingernails and discolored and somewhat split toenails.  The December 1997 and the January 1995 VA examination reports indicate that the skin disorder affected the groin area.  

The preponderance of the medical evidence establishes that the skin disability affects less than 40 percent of the entire body or 40 percent of exposed areas.  

The evidence of record shows that the service-connected skin disorder does not require constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs.  The evidence of record shows that the service-connected skin disorder requires constant topical corticosteroids including locoid .1 percent lipocream and hydrocortisone 1 percent lotion, but no systemic therapy. 

In summary, the Board finds that the preponderance of the evidence is against the claim for an initial rating in excess of 30 percent beginning on August 30, 2002, for the service-connected skin disability.  Since the preponderance of the evidence weighs against the claim for an increased rating, the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49.  

Accordingly, on this record, the claim for a higher initial rating in excess of 30 percent for the service-connected skin disorder is denied.


Consideration of other diagnostic codes for the skin and scars

The Board has also considered whether the Veteran is entitled to a higher rating under other diagnostic codes for the skin and scars.  There is no probative evidence of record that reveals either permanent residual scarring, or permanent disfigurement to the head, face, or neck, or burns due to the service-connected skin disorder.  See e.g., January 1995 VA examination report which indicates that no skin abnormality was visible; the April 1999 VA examination report which indicates that the examination of the face, scalp, and neck was within normal limits; and the November 209 VA examination report which indicates that there was no scarring.  

Under the former Diagnostic Code 7800, scars disfiguring of the head, face, or neck, a 50 percent rating is warranted for evidence of a complete or exceptionally repugnant deformity of one side of the face or marked or repugnant bilateral disfigurement.  

As discussed, there is no evidence that the service-connected skin disorder causes complete or exceptionally repugnance or disfigurement to the face, neck or scalp.  The skin disorder intermittently affects the face, neck or scalp.  It does not cause any scarring.  The skin disorder has been described predominantly as mild or slight.  Thus, a rating in excess of 30 percent is not warranted under the former Diagnostic Code 7800.  

The former Diagnostic Codes 7801 and7802 are not for application since the service-connected skin disability picture does not include scarring due to burns or more closely approximate such a condition.  

Ratings in excess of 30 percent are not available under the former Diagnostic Codes 7803 and 7804 as the 10 percent ratings the highest possible rating under these codes.  There is no evidence that the service-connected skin disorder causes limitation on function. As discussed, the predominant symptoms due to the skin condition is itching.  Thus, a higher rating under the former Diagnostic Code 7805 is not warranted.

Under the revised Diagnostic Code 7800, disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement warrants a 50 percent evaluation.  

Under Diagnostic Code 7800, ratings may be based on the number of characteristics of disfigurement present.  The eight characteristics of disfigurement, as listed in Note 1, include the following: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurate and inflexible in an area exceeding six square inches (39 square centimeters).  

As discussed, there is no evidence that the service-connected disability picture causes any visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features.  There is no evidence that the service-connected skin disorder causes any disfigurement of the face, head, or neck.  

The revised Diagnostic Codes 7801 or 7803 are not for application since the service-connected skin disorder is not manifested by deep, nonlinear, unstable, or painful scarring . 

A rating in excess of 30 percent is not available under the revised Diagnostic Code 7802 as the 10 percent ratings the highest possible rating under this code.  

There is no evidence that the service-connected skin disorder causes limitation of function. As discussed in detail above, the predominant symptoms due to the skin disorder is itching.  Thus, a higher rating under the revised Diagnostic Code 7805 is not warranted.

Thus, based on the previous or the amended regulations, consideration of Diagnostic Codes 7800, 7801, 7802, 7803, 7804, and 7805 is not warranted.  Consequently, the Board concludes that Diagnostic Code 7806 under both the previous and amended regulations most appropriately reflects the manifestations of the Veteran's service-connected skin disorder.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).


Fenderson Consideration

The Board finds that the 30 percent rating for the service-connected skin disorder should be effective throughout the entire appeal period from April 4, 1994.  Since the effective date of the award, the skin disorder has never been more severe than contemplated by its 30 percent rating.  Thus, a staged rating is not warranted.  See Fenderson, supra.  

Consideration of an Extraschedular Evaluation

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria in former and revised versions rate the disorder on the basis of the extent and severity of the symptoms, the amount of the body affected and the type of treatment required.  The demonstrated manifestations are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.

Thus, the Board finds no basis for referring the case for an extraschedular consideration.  



ORDER

An increased initial disability evaluation in excess of 30 percent for the service-connected for tinea cruris with a history of tinea versicolor, beginning on and after April 4, 1994 is denied.  



REMAND

In December 2003, VA received relevant official service records that existed and had not previously been associated with the claims file.   Thus, the criteria for reconsideration of the previously denied claim of service connection for tinea cruris prior to April 4, 1994 on a de novo basis are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2010). 

In August 1969, the Veteran filed a claim of service connection for a skin disorder based upon his Vietnam service.  He asserted that he incurred the skin disorder in Vietnam.  Service connection was denied for a skin disorder in a December 1969 rating decision.  The Veteran was not notified of this determination and, thus, this became a pending claim.  

The Veteran filed another claim of service connection for a skin disorder in August 1977.  In an April 1997 Board decision, the Board found that the Veteran abandoned his claim for service connection for a skin disorder, filed in August 1977, when he failed to submit medical evidence showing continuity of the disorder after service as requested in a RO letter dated on November 23, 1977.  The Board found that the Veteran applied to reopen the claim of service connection for a skin disorder on April 4, 1994.  

In the December 1997 decision, the Board denied entitlement to an effective date earlier than April 4, 1994, for the grant of service connection and the assignment of a 10 percent evaluation for tinea cruris with history of tinea versicolor.  

As noted in the introduction, during the pendency of this appeal and after service connection for tinea cruris with tinea versicolor was granted in February 1995 and a 10 percent rating was assigned from April 4, 1994, additional relevant service records were associated with the file in December 2003.  

38 C.F.R. § 3.156(c) provides that, at any time after VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding the requirements of 38 C.F.R. § 3.156(a) (which defines new and material evidence).  

During the pendency of this appeal, the provisions of 38 C.F.R. § 3.156(c) were amended, effective on October 6, 2006.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 2006) (codified at 38 C.F.R. § 3.156(c)). This law did not explicitly limit retroactive effect.  Therefore, this provision applies to the current claim on appeal.

Because the Veteran may be prejudiced by the Board considering the provisions of 38 C.F.R. § 3.156(c) in the first instance and because the Veteran has not received notice of the former and revised provisions of 38 C.F.R. § 3.156(c), the Board determines that remand for reconsideration pursuant to 38 C.F.R. § 3.156(c) is warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (when the Board addresses in its decision a question that has not been addressed by the RO, it must consider whether the veteran has been given adequate notice to respond and, if not, whether he has been prejudiced thereby).

The RO has not yet considered or discussed the additional official service records in terms of the former or revised provisions of 38 C.F.R. § 3.156(c).  

Thus, in order to afford the Veteran due process of law, the matter of reconsideration of the claim of service connection for tinea cruris prior to April 4, 1994 must be returned to the RO for further review.  

As noted, during the most recent proceedings before the Court, the Veteran raised the issue of clear and unmistakable error (CUE) in a July 1969 rating decision that denied service connection for a skin disorder and this claim was referred to the RO in September 2009.  The Veteran's assertions of CUE may involve issues that will need to be addressed as part of the reconsideration of service connection for a skin disorder prior to April 4, 1994.  See generally Livesay v. Principi, 15 Vet. App. 165, 177 (2001).  

The RO should provide any necessary corrective VCAA notice to the Veteran prior to the reconsideration of the claim for service connection for tinea cruris prior to April 4, 1994.  

Accordingly, this remaining matter is REMANDED to the RO for the following action: 
1.  The RO should send the Veteran corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) to address the reconsideration of the claim for service connection for tinea cruris prior to April 4, 1994 pursuant to 38 C.F.R. § 3.156(c). 

2.  After completing all indicated development, the RO should reconsider the claim of service connection for tinea cruris prior to April 4, 1994 pursuant to 38 C.F.R. § 3.156(c) in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


